Case: 2:19-cv-00019-WOB-C.]S Doc #: 32 Filed: 04/19/19 Page: 1 of 3 - Page |D#: 261

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY

NORTHERN DIVISION
AT COVINGTON
NICHoLAs sANDMANN, : _ _ _ _ _
by and through his parents : CASE NO' 2'19 cv 19 WOB CJS
and natural guardians, TED ; JUDGE WILLIAM O. BERTELSMAN
SANDMANN and °
JULIE SANDMANN,
Plaintiffs,

V.

WP CoMPANY LLC d/b/a THE
WASHINGTON PosT,

Defendant.

CONSENT MOTION F()R EXTENSI()N OF TIME
AND ADDITIONAL PAGES RELATING T()
THE WASHINGTON POST’S MOTION T() DISMISS

COMES NC)W, Nicholas Sandmann, by and through his parents and natural
guardians, Ted Sandmann and Julie Sandmann ("Plaintiffs"), as Well as WP Company
LLC d/ b / a The Washington Post ("Post"), by and through their respective counsel, and
tile this Consent Motion for Extension of Tirne and Additional Pages in regard to the
Plaintiffs' Response Brief and the Post's Reply Brief relating to the Post's Motion to
Dismiss Plaintiffs' Complaint, showing the Court as folloWs:

On February 19, 2019, Plaintiffs filed their Complaint against the Post. On or
about March 18, 2019, the Post sought and Plaintiffs agreed to a two-Week extension of
its deadline to tile its Motion to Dismiss, Which the Court thereafter granted. [Doc. 17].
On April 2, 2019, the Post sought and the Court granted to the Post a forty-five (45) page

limit for its brief in support of its Motion .to Dismiss. On April 9, 2019, the Post filed its

Case: 2:19-cv-00019-WOB-C.]S Doc #: 32 Filed: 04/19/19 Page: 2 of 3 - Page |D#: 262

Motion to Dismiss, triggering an April 30, 2019, deadline for Plaintiffs to respond
pursuant to Local Rule 7.1(c). [Doc. 27].

By agreement of the parties and pursuant to Local Rules 7.1(c) and 7.1(d),
Plaintiffs now move for a reciprocal extension of time and additional pages to respond
to the Post’s Motion to Dismiss. The Post filed a forty-five (45) page brief and; to
address each issue raised by the Post as well as the breadth of the Post’s reporting at
issue in this case, Plaintiffs seek the same number of pages. Additionally, the Post
moves for an extension of time of one (1) week and expansion of page limit to twenty
(20) pages for its Reply Brief.

Accordingly, Plaintiffs respectfully request that the Court enter an Order
providing Plaintiffs with a deadline of May 14, 2019, to file abrief in response and in
opposition, not exceeding forty-five (45) pages, to the Post’s Motion to Disrniss. The
Post respectfully requests that the Court also enter an Order providing the Post with a
deadline of June 4, 2019 to file its Reply Brief, not exceeding twenty (20) pages. A

proposed order is attached hereto as Exhibit A.

Respectfully submitted this 18th day of April, 2019.

 

 

 

For Plaintiffs: For Defendant:

/s/ L. Lin Wood /s/ William G. Geisen

L. Lin Wood (pro hac vice) Philip W. Collier
lwood@linwoodlaw.com Bethany A. Breetz

G. Taylor Wilson (pro hac vice) Stites & Harbison PLLC
twilson@linwoodlaw.com 400 West Marl<et Street, Suite 1800
Jonathan D. Grunberg (pro hac vice) Louisville, KY 40202-3352
igrunberg@linwoodlaw.com Telephone: (502) 587-3400

 

1180 W. Peachtree Street, Ste. 2040
Atlanta, GA 30309
Tel: 404-891-1402
Fax: 404-506-9111

HEMMER DEFRANK WESSELS PLLC

/s/ Todd V. McMurtru
Todd V. McMurtry
Kentucky Bar No. 82101
tmcmurtrv@hemmerlaw.com
Kyle M. Winslow
Kentucky Bar No. 95343
kwinslow@hemmerlaw.com

250 Grandview Drive, Ste. 500
Ft. Mitchell, KY 41017

Tel: 859-344-1188

Fax: 859-578-3869

Case: 2:19-cv-00019-WOB-C.]S Doc #: 32 Filed: 04/19/19 Page: 3 of 3 - Page |D#: 263

William G. Geisen

Stites & Harbison PLLC

100 East RiverCenter Blvd., Suite 450

Covington, KY 41011

Telephone: (859) 652-7601

Email: pcollier@stites.com
bbreetz@ stites.com
wgeisen@stites.com

WILLlAMS & CONN()LLY LLP

/S/ Kevin T. Baine
Kevin T. Baine (pro hac vice)
Nicholas G. Gamse (pro hac vice)
Thomas G. Hentoff (pro hac vice)
Katherine Moran Meeks (pro hac vice)
Whitney G. Woodward (pro hac vice)

725 Twelfth Street, N.W.
Washington, DC 20005
Tel: (202) 434-5010

Email: kbaine@wc.com
ngarnse@wc.com
thentoff@wc.com
kmeel<s@wc.com
wwoodward@wc.com

